 

 

USDS SDNY
DOCUMENT

UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK D ATE FILED: 7

 

 

 

 

ELECTRONICALLY FILED ..|

727 [e

 

alt

 

 

 

NATIONAL CONVENTION SERVICES, LLC,
et al., 15ev7063 (JGK)

Plaintiffs, MEMORANDUM OPINION
AND ORDER

 

- against -

APPLIED UNDERWRITERS CAPTIVE RISK
ASSURANCE COMPANY, INC., et al.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiffs! bring this action against the defendants?
for allegedly selling insurance policies that charged the
plaintiffs rates not approved by New York State regulators. Two
of the plaintiffs, National Convention Services, LLC, and
Exserv, Inc., seek to certify a class of of New York businesses
that purchased workers’ compensation coverage from the
defendants. For the reasons explained below, the plaintiffs’
motion for class certification is denied.

I.
This case concerns contracts for the purchase of workers’

compensation insurance. (Am. Compl. @ 2.) Workers’

 

1 The plaintiffs are: Exserve, Inc.; R.D.D., Inc.; R.D.D. Management,
Inc.; Madjek Construction, Inc.; and National Convention Services, LLC.

2 The defendants are: Applied Underwriters Captive Risk Assurance
Company, Inc.; Applied Underwriters, Inc.; California Insurance Company; ARS
Insurance Agency; Applied Risk Services, Inc.; Continental Indemnity Company;
and Applied Risk Services of New York, Ine.

 

 
compensation insurance covers employers for medical costs and a
portion of lost wages if an employee becomes injured or sick as
a result of the employee’s employment. (Id. @ 25.) The
plaintiffs state that under New York law, all employers in New
York State must secure workers’ compensation benefits for their
employees. (Id. 7 2.) They also state that employers must file
with the New York State Department of Financial Services (“DFS”)
all workers’ compensation insurance rates, rating plans, rating
rules, rate manuals, and policy forms. (Id. V1 2-3.) Once an
insurance rate is approved by DFS, the insurance carrier may not
deviate from the approved rates without approval from DFS. (Id.
q1 3.)

Typically, employers purchase either “guaranteed cost”
policies or “retrospective rating plan” policies. (Id. @@ 33.)
Both policies transfer underwriting risk to the insurer, which
means that if an employer's workers’ compensation claims exceed
the amount of premium paid, the insurer pays the excess amount.
(Id.) However, the plans differ in how the costs are fixed,
Traditionally, a guaranteed cost policy fixes the premium at the
outset of the policy period, meaning that the premium does not
change regardless of how many claims are filed during the policy
period. (Id.) Retrospective rating plan policies, on the other

hand, are loss-sensitive, meaning that the premium charged at

the beginning of the policy period is subject to change

 
depending on the claims filed during the policy period. (Id.
q@ 34.)

The plaintiffs claim that the defendants sold them
guaranteed cost policies and that the defendants submitted those
policies for approval to DFS. (Id. 7 37.) However, after DFS
approved the guaranteed cost policies, the defendants entered
into agreements with the plaintiffs called “reinsurance
participation agreements.” {Id. 14.) The defendants did not
file the reinsurance participation agreements with DFS or
receive approval by DFS to enter into these agreements. (id.
q¢ 37.) The reinsurance participation agreements altered the
terms and conditions of the guaranteed cost insurance policies
by converting those policies into quasi retrospective rating
plans. (Id. (1 37, 45.) This effectively removed the
guaranteed cost feature of the policies and imposed higher,
unapproved rates on the plaintiffs.

The plaintiffs brought this suit against the defendants
seeking to void the arbitration provisions in their contracts,
and for rescission, breach of contract, violation of New York
General Business Law § 349, and unjust enrichment. The
plaintiffs now move for class certification under Federal Rule

of Civil Procedure 23(b) (3) in connection with their claims for

 
rescission, breach of contract, and unjust enrichment. The
plaintiffs seek to certify a class of:

All employers doing business in New York that
purchased Workers’ Compensation Insurance
from Defendants that was issued or delivered
to these employers in New York as part of a
Profit Sharing plan, which included the
Reinsurance Participation Agreement as a
component of that Plan, and that were charged
more pursuant to the terms of the Reinsurance
Participation Agreement than they would have
otherwise been charged under the terms of
Guaranteed Cost Insurance Policies

(Id. 7 126.)

Although not mentioned in the plaintiffs’ pleadings, the
defendants assert that some or all of the putative class
members’ reinsurance participation agreements included either a

mandatory forum selection clause in favor of Nebraska

jurisdiction or a class action waiver, or both. (Butler Decl.
qi 4-8.)

Ir.

A.

Under Federal Rule of Civil Procedure 23, a class may be
certified only if the proposed class satisfies four
requirements: numerosity, commonality, typicality, and

adequacy. Fed. R. Civ. P. 23(a); Marisol A. v. Giuliani, 126

 

F.3d 372, 375 (2d Cir. 1997). To satisfy numerosity, “the class
must be so numerous that joinder of all members is

impracticable.” Brown v. Kelly, 609 F.3d 467, 475 (2d Cir.

 
2010) (quoting Fed. R. Civ. P. 23{a}(1)). Commonality requires
that there be “a common question of law or fact shared by the
class.” Id. Typicality is met if “the claims or defenses of
the class representatives fare] typical of the claims or
defenses of the class members.” Id. Adequacy is met when “the
representative parties will fairly and adequately protect the
interests of the class.” Id.

In addition to these four prerequisites, a class may be
certified only if it is deemed appropriate under one of the
subdivisions of Rule 23(b). Id. at 476. The plaintiffs argue
that the proposed class is appropriate under Rule 23(b) (3).
Under Rule 23(b) (3), the plaintiff has the burden of showing
predominance and superiority; that is, “that the questions of
law or fact common to class members predominate over any
questions affecting only individual members, and that a class
action is superior to other available methods for fairly and
efficiently adjudicating the controversy.”

B.

It is not necessary to discuss all of the Rule 23 factors
because the plaintiffs have failed to show that the class action
procedure would be “superior to other available methods for
fairly and efficiently adjudicating the controversy.” Fed. R.

Civ. P. 23(b) (3).

 
Rule 23(b) (3) sets forth four non-exhaustive factors to be
used in determining predominance and superiority: (1) the ciass
members’ interests in individually controlling the litigation,
(2) the extent and nature of any litigation concerning the
controversy already begun by class members, (3) the desirability
of concentrating the litigation in the particular forum, and (4)
the likely difficulties in managing a class action. Fed. R.
Civ. P. 23(b) (3) (A)-(D). These factors favor the defendants.

1.

The first factor considers whether the class members have a
strong interest in individually controlling the litigation. In
this case, each putative class member is a business that stands
to recover a large sum of money. The plaintiffs allege that
there are 220 potential class members and that they are owed a
collective $62 million dollars. The Supreme Court has stated
that the benefits of class actions are best realized where the
likely recovery is too small to incentivize individual lawsuits.

See Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 617 (1997)

 

(“The policy at the very core of the class action mechanism is
to overcome the problem that small recoveries do not provide the
incentive for any individual to bring a solo action prosecuting

his or her rights.” (quoting Mace v. Van Ru Credit Corp., 109

 

F.3d 338, 344 (7th Cir. 1997)); see also Seijas v. Republic of

 

Argentina, 606 F.3d 53, 58 (2d Cir. 2010) (the superiority prong

 
was satisfied where “the district court correctly determined
that proceeding individually would be prohibitive for class

members with small claims”); In re Methyl Tertiary Butyl Ether

 

(“MTBE”) Prod. Liab. Iitig., 209 F.R.D. 323, 350 (S.D.N.¥. 2002)

 

(“The most compelling rationale for finding superiority in a
class action [is] the existence of a negative value suit.”

(quotation marks omitted)); Steinmetz v. Bache & Co., 71 F.R.D.

 

202, 206 (S.D.N.¥. 1976) (Weinfeld, J.) (denying class action
status under Rule 23(b) (3) where the plaintiffs “sue[d] for a
sum twice that of many other litigants who ha[d] been able to
maintain their suits without class action certification”). In
this case, the potential recovery per plaintiff is high, and the
plaintiffs are businesses that are capable of asserting their
own claims.

That members of the putative class may possibly recover
large amounts is not dispositive of the superiority analysis.
Indeed, courts in this district have found that a class action
was the superior form of adjudication in complex cases with
large dollar amounts at issue for the individual putative class

members. See Thompson v. Wherehouse Entm’t, Inc., No. 88cv9040,

 

1992 WL 110993, at *5 (S.D.N.¥. Apr. 24, 1992). However, the
size of the potential recovery per class member is an important
consideration, and the superiority analysis favors smaller

potential recoveries. See Seijas, 606 F.3d at 58.

 
Therefore, this factor weighs against class certification.
2.

The second factor considers whether members of the putative
class have already brought suit against the defendants. If the
court finds that “several other actions already are pending and
that a clear threat of multiplicity and a risk of inconsistent
adjudications actually exist, a class action may not be
appropriate since, unless the other suits can be enjoined,

a Rule 23 proceeding only might create one more action.” 4inser

v. Accufix Research Inst., Ine., 253 F.3d 1186, 1191 (9th Cir.

 

2001) (quoting Wright & Miller, Fed. Prac. & Proc. Civ. § 1780
(2d ed.)).

The defendants assert, and the plaintiffs do not deny, that
at least twelve other individual actions and arbitrations have
been filed by putative class members in New York. (Stephens
Decl. 97 2.) This creates issues in determining which of those

actions, if any, should be enjoined. Shasta Linen Supply, Inc.

 

v. Applied Underwriters, Inc., No. l6cv1l211, 2019 WL 358517, at

 

*5 (E.D. Cal. Jan. 29, 2019) (“If other actions must be
enjoined, the court would have to determine the extent to which
this action overlaps and takes precedence over those matters.”).
Furthermore, these other actions show that class members are
interested in pursuing litigation individually and are in fact

pursing litigation individually.

 
Therefore, this factor favors the defendants.
3.

The third factor considers the desirability of
concentrating the litigation in the particular forum. The
plaintiffs argue that “{t]here is no evidence showing that a
different forum has a greater interest in this action.” (Pls.’
Mem. at 31.) All of the proposed class members do business in
New York and New York law would allegedly apply to all of the
class claims. This would, seemingly, make New York the forum
with the greatest interest in this case. However, the
defendants assert that “every proposed class member has signed
[a reinsurance participation agreement] that contains either a
mandatory Nebraska forum selection clause or a class action
waiver.” (Defs.’ Opp’n at 20.) The plaintiffs do not dispute
that the putative class members agreed to either a Nebraska
forum selection clause or a class action waiver clause, or both.
Rather, the plaintiffs argue that the Court should not consider
those clauses until after the class is certified.

Courts have found that similar contractual provisions
prevented plaintiffs from establishing the class action
procedure as the superior method of adjudication. See Tan v.
Grubhub, Inc., No. 15cv05128, 2016 Wh 4721439, at *5 (N.D. Cal.

July 19, 2016) (“[{T]he class action waiver provisions prevent

the resolution of claims for all members in a single

 
adjudication... . This restriction. . . prevents [the
plaintiff] from establishing that the class action procedure is

a superior method of adjudication.”); Pablo v. Serv. Master

 

Global Holdings, Inc., 2011 WL 3476473, at *2 (N.D. Cal. Aug. 9,

 

2011) (same).
Accordingly, this factor weighs against class
certification.
4.
The fourth factor considers the manageability of the class
action. “[T]his consideration encompasses the whole range of
practical problems that may render the class action format

inappropriate for a particular suit.” See Risen v. Carlisle &

 

Jacquelin, 417 U.S. 156, 164 (1974). Manageability is by far
“the most critical concern in determining whether a class action

is a superior means of adjudication.” Sykes v. Mel 5S. Harris &

 

Assocs. LLC, 780 F.3d 70, 82 (2d Cir. 2015) (quotation marks
omitted) (quoting Newberg on Class Actions § 4.72 (Sth ed.
2014)). In this case, there are manageability issues that
militate against finding that the class action is the superior
method of adjudication.

First, as discussed above, at least twelve other individual
actions and arbitrations have been filed by New York putative

class members. This creates issues in determining which of

10

 
those actions should be enjoined. Shasta Linen Supply, 2019 WL
358517, at *5.

Second, the class action waivers and forum selection
clauses signed by some or all of the putative class members will
create a host of issues. See Tan, 2016 WL 4721439, at *5. The
defendants represent that all of the putative class members have
signed Nebraska forum selection clauses, and that many of the
putative class members have signed class action waivers. Thus,
if a class were certified, the parties and the Court would then
have to determine which class members were properly a part of

this case. This would require an individualized inquiry into

which class members agreed to these provisions. Pablo, 2011 Wh

“A

3476473, at *2 (holding superiority was not satisfied where “a
significant portion of this litigation would be devoted to
discovering which class members signed [arbitration] agreements
and enforcing those agreements”). And, to the extent that the
forum selection and class action waiver clauses are applicable
and enforceable, the Court would be required to dismiss ciass
members from the case. Such an undertaking is especially
unnecessary where the potential recovery for the individual
plaintiffs is large and the putative class members have an
interest in litigating individually.

Therefore, this factor weighs against class certification.

11

 
Because the 23(b) (3) factors weigh against granting class
certification, the class action is not the superior form of
adjudication. Accordingly, the plaintiffs’ motion for class
certification is denied. ?

CONCLUSION

The plaintiffs’ motion for class certification is denied.
The Court has considered all of the arguments raised by the
parties. To the extent not specifically addressed, the
arguments are either moot or without merit. The Clerk of Court
is directed to close docket numbers 124 and 127.

SO ORDERED.

Dated: New York, New York ee \
July 27, 2019 ( ee (,. A :
ae Ge: eek

\_4John G. Koeltl
United States District Judge

 

 

3 The Court's decision is buttressed by a recent decision from the
Fastern District of California. in Shasta Linen Supply, Inc. v. Applied
Underwriters, Inc., the plaintiffs sued four of the defendants who are
defendants in this case: Applied Underwriters Captive Risk Assurance
Company, Inc., Applied Underwriters, Inc., Applied Risk Services, Inc., and
California Insurance Company. 2019 WL 358517, at *1. The plaintiffs in that
case raised essentially the same allegations present in this case and sought
to certify a class of California businesses that had been harmed by the
defendants’ reinsurance participation agreements. Id. The court held that
the class should not be certified because it found that, among other things,
a large sum of money was at issue for each putative class member and numerous
other cases had already been filed against the defendants. Id. at *3-6.
These issues created manageability concerns, and the court found that the
class action was not the superior form of adjudicating the putative class
members’ claims. Id. at *?.

 

12

 
